DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al (US Patent 7,686,933 B2).
With regard to claim 1:  Browne discloses in Figure 14 a filtration apparatus to remove non-liquid contaminant from a liquid carrier (the apparatus is for removing contaminants from oil-based drilling fluid used in oil and gas exploration), the filtration apparatus comprising: an electrode having a first surface, wherein the electrode is to generate an electric field towards liquid carrier containing non-liquid contaminant (the 110 and attached plates 642 which act as one electrode of the filtration system as discussed in column 8 lines 35-40 and lines 54-60, note that Figure 14 shows controller 156 being connected to the housing indicating that the housing is part of the electrode); a reservoir having a wall defined at least partially by the first surface (the reservoir can be better seen in Figures 1, 2, and 4, note that the collection electrode in these figures has a different structure from the structure in Figure 14 and as a result has a different label number); and a plurality of plates 640, each plate having an accumulation surface with a portion of each plate being within the reservoir so as to be submerged in the volume of liquid carrier (see column 8 lines 38-40 indicating the discs are partially held within the fluid and collect contaminants on the submerged surface, which is removed after the submerged area of the discs rotates up and around to the scraper head 670), wherein an electric field formed between the first surface and the accumulation surface of each plate of the plurality of plates is to act on the liquid carrier to cause the non-liquid contaminant to adhere to an accumulation surface of a plate of the plurality of plates (see column 8 lines 35-40, also see column 4 lines 40-58 which describes in more detail the mechanism through which the filtration apparatuses in the disclosure of Browne operate).
With regard to claim 2: Browne discloses that the apparatus includes an inlet 122 to receive the liquid carrier containing the non-liquid contaminant into the reservoir and an outlet 126
With regard to claim 6: In Browne each of the plurality of plates is mounted through its centre on a rotatable axis (on common axle 652) such that the plurality of plates are able to rotate about that axis through the volume of liquid carrier.
With regard to claim 7: In Browne the rotating plates are arranged parallel to one another, with each plate equally spaced apart by the presence of stationary housing mounted plates 642 between the rotating plates.
With regard to claim 8: Browne includes a displacement element to displace non-liquid contaminant from the plurality of plates (scraper head 670).
With regard to claim 9: The displacement element of Browne comprises a plurality of fingers 671, each finger being arranged to engage opposing surfaces of a pair of adjacent plates (each face of each rotating plate makes contact with a tine 671, note that the tines have gaps 642 to keep the tines from making contact with stationary plates 642).

With regard to claim 10: Browne discloses using the filtration apparatus to implement a method of removing contaminant from liquid carrier, the method comprising: supplying liquid carrier to the reservoir defined by the surface of the electrode and in which the plurality of plates are disposed (by flowing the liquid carrier through the inlet valve either continuously or in batches, as discussed in column 6 line 64 through column 7 line 18 disclosing use of the inlet and outlet connections to allow flow of contaminated fluid into the filtration apparatus and flow of filtered fluid out of the apparatus) such that the plates are partially submerged in the liquid carrier and applying a voltage to the electrode to generate an electric field between the electrode surface 
With regard to claim 11: In the Filtration method of Browne the plates are rotated around a common axis defined by axle 652 such that the plates rotate relative to the reservoir, see column 8 lines 30-33 and 38-40.
With regard to claim 12: The method of Browne includes positioning a displacement member in engagement with the plurality of plates (scraper head 670 which has tines 671 which contact the plates) and moving the plates relative to the displacement member to displace adhered contaminant from the plates (by rotation of the axle, causing the contaminant to fall into a collection area 176).
With regard to claim 13: The method of Browne includes enabling filtered liquid carrier to egress the reservoir via an outlet, either constantly or in batches as discussed in discussed in column 6 line 64 through column 7 line 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al (US Patent 5,942,095) in view of Inoue et al (WO 2008-032604 A1, English machine translation attached).
With regard to claim 1: Day discloses in Figures 1-2 a filtration apparatus 100 which is configured to remove non-liquid contaminant from liquid carrier used in the printing operation (see column 3 lines 50-55), the filtration apparatus comprising: an electrode 115 having a first surface, the electrode being configured to generate an electric field towards liquid carrier containing non-liquid contaminant (across gap 111, see column 3 lines 60-66); a reservoir 102 having a wall defined at least partially by the first surface, the reservoir to house a volume of liquid carrier (within gap 111); and a drum having an accumulation surface (the outer surface of the drum) and which is partially disposed within the container such that the drum is partially submerged in the volume of liquid carrier (see column 3 line 58 through column 4 line 3) wherein when a voltage is applied to the electrode an electric field is formed between the electrode and the drum to cause non-liquid contaminant in the liquid carrier to adhere to the contaminant receiving surface (see column 3 line 58 through column 4 line 3 as well as 
Day does not disclose that the accumulation surface is formed on a plurality of plates, instead showing a configuration where the accumulation surface is formed on a drum.
Inoue is directed to a fluid purifier which works by applying an electric field to adhere contaminants to a moving receiving surface, and teaches that the collection efficiency may be increased by forming the receiving surface out of a plurality of disc-shaped plates 21 due to the large the receiving surface area of the resulting arrangement, see ¶0012.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Day to use multiple disc-shaped plates as accumulation surfaces in place of the drum-shaped surface in order to increase the collection surface area and increase collection efficiency.
With regard to claim 2: The apparatus of Day includes an inlet 110 to receive the liquid carrier containing non-liquid contaminant into the reservoir (see column 3 lines 58-60) and an outlet to allow filtered liquid carrier to flow out of the reservoir (the edges of the reservoir which are configured to allow the purified liquid carrier to overflow, see column 4 lines 26-31).
With regard to claim 3: The inlet of Day is positioned at the bottom of the reservoir, below the accumulation surface (which in the combination is formed of a plurality of plates), as can be best seen in Figures 1 and 2.
With regard to claim 4: The out of Day comprises an overflow outlet at the edge of the wall of the reservoir, see column 4 lines 26-31 and Figure 1B showing the overflow edge in more detail.
With regard to claim 5: In Day the accumulation surface (which in the combination is formed of a plurality of plates) is disclosed as being electrically grounded, see column 4 line 66 through column 5 line 2.

With regard to claim 14:  Day discloses in Figure 4 a print apparatus (a liquid electrophotography system) which comprises a print component 20 to print onto a printable substrate during a printing operation, and a filtration component 100 which is configured to remove non-liquid contaminant from liquid carrier used in the printing operation, the filtration component comprising: a container 102 to house a volume of liquid carrier, the container having a wall forming an electrode 115; and a drum having a contaminant receiving surface (the outer surface of the drum) and which is partially disposed within the container such that the drum is partially submerged in the volume of liquid carrier (see column 3 line 58 through column 4 line 3) wherein when a voltage is applied to the electrode an electric field is formed between the electrode and the drum to cause non-liquid contaminant in the liquid carrier to adhere to the contaminant receiving surface (see column 3 line 58 through column 4 line 3 as well as column 4 lines 47-50 discussing application of voltage to the electrode to generate an electric field which causes adhesion of contaminant particles to the receiving surface).
Day does not disclose that the receiving surface is formed on a plurality of discs, instead showing a configuration where the receiving surface is formed on a drum.
Inoue is directed to a fluid purifier which works by applying an electric field to adhere contaminants to a moving receiving surface, and teaches that the collection efficiency may be increased by forming the receiving surface out of a plurality of discs due to the large the receiving surface area of the resulting arrangement, see ¶0012.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Day to use multiple disc-shaped receiving surfaces in place of the drum-shaped surface in order to increase the collection surface area and increase collection efficiency.
With regard to claim 15: The print apparatus of Day includes a contaminant displacement member (blade 104) which displaces non-liquid contaminant from the receiving surface (in the combination the blade has a surface-conforming shape as in Inoue element 22); and wherein the print apparatus further comprises a collector to receive filtered liquid carrier from the reservoir (catch funnel 106) and a receptacle to receive non-liquid contaminant displaced from the receiving surface (waste tray 105). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other rotating disc-based purification systems in the prior art include Nakamura (JP 06-145671 A) and Shirai et al (WO 2011/007820 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852